McMurray, Presiding Judge.
Aegis Security Insurance Company (“Aegis”) issued a mobile home insurance policy to Lowell Hiers, Dan Hiers’ father. Lowell Hiers is listed on the policy as the named insured. The policy covered a mobile home owned by Dan Hiers. It required the insured to give notice of an insurable accident “as soon as practicable.”
Dan Hiers lived in the mobile home with his two sisters. Lowell Hiers never lived in the mobile home. Dan Hiers shot James Lumpkin and Lumpkin filed a tort claim against Dan Hiers. Lowell Hiers learned about the shooting the day after it happened. Neither Dan Hiers nor Lowell Hiers notified Aegis about the shooting incident. Aegis ultimately learned about the shooting approximately 22 months after it occurred.
Aegis Security Insurance Company brought this declaratory judgment action against Lowell T. Hiers, Dan Hiers, James Lumpkin, *640Stanley Castleberry and Georgia Farm Bureau Mutual Insurance Company to determine whether it is obligated to defend a lawsuit brought against Dan Hiers by James Lumpkin. Aegis moved for summary judgment; so did Lumpkin. The motions were denied and the trial court certified Aegis’ motion for immediate review. We granted Aegis’ application for an interlocutory appeal. Aegis appealed in Case No. A93A2573; Lumpkin cross-appealed in Case No. A93A2594. Held:
Decided January 11, 1994.
Dillard, Bower & East, Bryant H. Bower, Jr., Robert W. Lamb, for Aegis.
Morris & Webster, Craig A. Webster, for Lumpkin.
Reinhardt, Whitley & Wilmot, Glenn Whitley, for Hiers.
Lowell T. Hiers, pro se.
Lowell D. Hiers, pro se.
Stanley F. Castleberry, pro se.
Aegis is entitled to summary judgment because Aegis did not receive timely notice of the shooting incident. Protective Ins. Co. v. Johnson, 256 Ga. 713 (1) (352 SE2d 760). The policy requires the insured to give Aegis notice of an insurable event as soon as practicable. Neither Lowell nor Dan offered any excuse for failing to notify Aegis about the shooting in a timely fashion. A delay such as that is unreasonable as a matter of law. Protective Ins. Co. v. Johnson, supra; Snow v. Atlanta Intl. Ins. Co., 182 Ga. App. 1 (354 SE2d 644).

Judgment reversed in Case No. A93A2573; judgment affirmed in Case No. A93A2594.


Johnson and Blackburn, JJ., concur.